GUARANTY OF PAYMENT AND PERFORMANCE

GUARANTY OF PAYMENT AND PERFORMANCE (the “Guaranty”) dated March 13, 2020, made
by READING INTERNATIONAL, INC., a Nevada corporation, having its principal place
of business at 5995 Sepulveda Boulevard, Suite 300, Culver City, California
90230 (hereinafter referred to as the “undersigned” or the “Guarantor”), for the
benefit of VALLEY NATIONAL BANK, a national banking association, having offices
at 1455 Valley Road, Wayne, New Jersey 07470 (hereinafter referred to as
“Lender”).

W I T N E S S E T H:

WHEREAS, SUTTON HILL PROPERTIES, LLC, a Nevada limited liability company
qualified to do business in New York, having its principal place of business at
500 Citadel Drive, Suite 300, Commerce, California 90040 (hereinafter referred
to as “Borrower”), has applied to Lender for a first mortgage loan in the
original principal sum of TWENTY-FIVE MILLION AND 00/100 DOLLARS
($25,000,000.00) (the “Loan”), which Loan is evidenced by the Note (described in
Exhibit A hereto); and secured by the Mortgage (described in Exhibit A hereto)
affecting the Premises (as hereinafter defined) identified in Exhibit A hereto;
and

WHEREAS, Lender is willing to make the Loan to Borrower only if the Guarantor
executes and delivers this Guaranty and guarantees to Lender payment and
performance of the Obligations (as hereinafter defined) in the manner
hereinafter provided.

NOW, THEREFORE, in consideration of Lender making the Loan to the Borrower and
other good and valuable consideration, the receipt of which is hereby
acknowledged, and in order to induce Lender to make the Loan to Borrower, the
Guarantor hereby covenants and agrees with Lender as follows:

1. Guarantor, jointly and severally, absolutely unconditionally and irrevocably
undertakes and guarantees for the benefit of Lender and each and every present
and future holder or holders of the Note and/or assignees of the Loan Documents
(described in Exhibit A hereto):

(a) The punctual payment and performance when due, whether at stated maturity,
any extended maturity, or by acceleration or otherwise, of all principal,
interest, additional payments, and all other obligations of Borrower to Lender
evidenced by the Note and secured by the Mortgage and any other amounts that may
become owing by Borrower under the Loan Documents and all present or future
obligations or liabilities of any kind of the Borrower to the Lender, whether
incurred by Borrower as maker, endorser drawer, guarantor, accommodation party
or otherwise, secured or unsecured, absolute or contingent, including, without
limitation, the Obligations (as defined in the Mortgage), (all such
indebtedness, obligations and other amounts are hereinafter collectively,
referred to as the “Payment Obligations”);

(b) The performance of any and all other obligations of Borrower required by or
under the Loan Documents, other than the Payment Obligations, including, but not
limited to, the environmental obligations, indemnities, covenants, warranties
and representations set forth in the ADA and Environmental Indemnity Agreement
(referred to herein as the “Performance Obligations”).  Guarantor shall cause
the Performance



--------------------------------------------------------------------------------

 

Obligations to be performed, completed and paid for in the manner and at the
applicable times required to be so performed, completed and paid for by Borrower
under the Loan Documents.  The Payment Obligations, the Performance Obligations,
together with all other payment and performance obligations of Guarantor under
this Guaranty are referred to herein, collectively, as the “Obligations”; and

(c) Notwithstanding anything herein to the contrary, the maximum liability of
the Guarantor under this Guaranty shall be $1,500,000.00, plus any accrued
interest, penalties and fees, including, without limitation, attorneys’ fees and
expenses.

2. Guarantor’s obligations under this Guaranty are and shall be absolute,
unconditional and irrevocable under any and all circumstances without regard to
the legality, binding effect, validity, regularity, or enforceability of the
Note, the Mortgage or any other Loan Documents executed in connection herewith
or therewith, a true copy of each of which documents Guarantor hereby
acknowledges having received, reviewed and approved.  Guarantor agrees that
Guarantor’s liabilities under this Guaranty shall be unaffected, regardless of
whether notice or consideration is given or Guarantor’s further consent is
obtained, by (i) any amendment, supplement, modification or other change in the
Note, the Mortgage or any other Loan Documents or other instrument made to or
with Lender by Borrower or any person or entity who succeeds Borrower as owner
of the Premises, or any part thereof, (ii) any extension of time for the
observance or performance required thereby, (iii) any sale, assignment or
foreclosure of the Note or the Mortgage, or both, or any sale of the Premises,
or any part thereof, (iv) exculpatory provisions in any of such instruments
limiting Lender’s recourse to property encumbered by the Mortgage or any other
security or limiting Lender’s rights to enforce a deficiency judgment against
Borrower, (v) any release of Borrower or Guarantor or any other person or entity
from performance or observance of any of the agreements, terms, covenants or
conditions contained in any of such instruments whether by operation of law or
otherwise, (vi) Lender’s failure to record the Mortgage or file any UCC-1
Financing Statements, or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Note, (vii) any accuracy or
inaccuracy of any representations or warranties made by Borrower in the Mortgage
or by Guarantor in this Guaranty, (viii) any bankruptcy, insolvency,
liquidation, moratorium, reorganization, arrangement for the benefit of
creditors, receivership, trusteeship or other law of like import affecting
Borrower, the Premises, Guarantor or any of Guarantor’s successors and assigns,
including, but not limited to, any automatic stay granted pursuant to any
provision of a bankruptcy or similar law, (ix) notwithstanding any provision to
the contrary contained or implied in the Mortgage or by law or in equity, any
recovery as a result of the exercise of any of Lender’s rights or remedies under
the Mortgage unless as a result thereof Lender received full payment and
performance of the Obligations, (xi) any lack of validity or enforceability of
the Loan Documents or any other documents evidencing the Obligations, (xii) any
settlement or compromises with the Borrower or any other person of any of the
Obligations hereby guaranteed, (xiii) any defense given to a guarantor or surety
at law or in equity, unless Lender has received full, final and indefeasible
payment and performance of the Obligations, or (xiv) as to obligations of the
Borrower which survive foreclosure or repayment of the Loan, such foreclosure or
repayment of the Loan.

3. The Guarantor agrees that, with or without notice or demand, the Guarantor,
jointly and severally, will reimburse Lender for all costs and expenses
(including, without limitation, attorneys’ fees) incurred by Lender in
connection with the collection of the Obligations or any



2

--------------------------------------------------------------------------------

 

portion thereof or in any action or proceeding brought by Lender to enforce the
obligations of the Guarantor under this Guaranty.

4. All moneys available to Lender for application in payment or reduction of the
Obligations may be applied by Lender in such manner and in such amounts and at
such time or times and in such order, priority and proportions as Lender may
elect.

5. The Guarantor hereby consents that from time to time, before or after any
default by Borrower, with or without further notice to or assent from the
Guarantor, any security at any time held by or available to Lender for any
obligation of Borrower, or any security at any time held by or available to
Lender for any obligation of any other person or party secondarily or otherwise
liable for all or any portion of the Obligations, may be exchanged, surrendered
or released and any obligation of Borrower, or of any such other person or
party, may be changed, altered, modified, renewed, extended, continued,
surrendered, compromised, waived or released in whole or in part, or any default
with respect thereto waived, and Lender may fail to set off and may release, in
whole or in part, any balance of any deposit account or credit on its books in
favor of Borrower, or of any such other person or party, and may extend further
credit in any manner whatsoever to Borrower, and generally deal with Borrower or
any such security or other person or party as Lender may see fit; and the
Guarantor shall remain bound under this Guaranty notwithstanding any such
exchange, surrender, release, change, alteration, modification, renewal,
extension, continuance, compromise, waiver, inaction, extension of further
credit or other dealing.

6. The Guarantor hereby waives (a) notice of acceptance of this Guaranty and of
the making of the Loan or any advance thereof by Lender to Borrower; (b)
presentment and demand for payment of the Obligations or any portion thereof;
(c) notice of any change, alteration, modification, renewal, extension,
continuance, surrender compromise, waiver or release in whole or in part, of the
Obligations; (d) protest and notice of dishonor or default to the Guarantor or
to any other person or party with respect to the Obligations or any portion
thereof; (e) all other notices to which the Guarantor might otherwise be
entitled; and (f) any demand for payment under this Guaranty.

7. This is a guaranty of payment and not of collection and the Guarantor further
waives any right to require that any action be brought against Borrower or any
other person or party or to require that resort be had to any security or to any
balance of any deposit account or credit on the books of Lender in favor of
Borrower or any other person or party.  Lender shall have the right to proceed
against the Guarantor under this Guaranty either before or after proceeding
against the Borrower or any collateral held by Lender as security for the
payment or performance of the Obligations.

8. Each reference herein to Lender shall be deemed to include its successors and
assigns, in whose favor the provisions of this Guaranty shall also inure.  Each
reference herein to the Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of the
Guarantor, all of whom shall be bound by the provisions of this Guaranty,
provided, however, that the Guarantor shall in no event or under any
circumstance have the right without obtaining the prior written consent of
Lender to assign or transfer the obligations and liabilities of the Guarantor
under this Guaranty, in whole or in part, to any other person, party or entity.



3

--------------------------------------------------------------------------------

 

9. The term “undersigned” and “Guarantor” as used herein shall, if this Guaranty
is signed by more than one party, mean the “undersigned and each of them” and
“Guarantor and each of them” and each undertaking herein contained shall be
their joint and several undertaking, provided, however, that the term
“undersigned” and “Guarantor” shall mean the “undersigned or any of them “and
“Guarantor and each of them”.  If any party hereto shall be a partnership, the
agreements and obligations on the part of the Guarantor herein contained shall
remain in force and application notwithstanding any changes in the individuals
composing the partnership and the term “undersigned” and “Guarantor” shall
include any altered or successive partnerships but the predecessor partnerships
and their partners shall not thereby be released from any obligations or
liability hereunder.

10. No delay on the part of Lender in exercising any right or remedy under this
Guaranty or failure to exercise the same shall operate as a waiver in whole or
in part of any such right or remedy.  No notice to or demand on the Guarantor
shall be deemed to be a waiver of the obligation of the Guarantor or of the
right of Lender to take further action without notice or demand as provided in
this Guaranty.

11. This Guaranty may be modified, amended, changed or terminated only by an
agreement in writing signed by Lender and the Guarantor.  No waiver of any term,
covenant or provision of this Guaranty shall be effective unless given in
writing by Lender and if so given by Lender shall be effective only in the
specific instance in which given.

12. The Guarantor acknowledges that this Guaranty and the obligations of the
Guarantor under this Guaranty are and shall at all times continue to be absolute
and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Guaranty and the
obligations of the Guarantor under this Guaranty or the obligations of any other
person or party (including, without limitation, Borrower) relating to this
Guaranty or otherwise with respect to the Loan.  This Guaranty shall continue in
force and effect as the joint and several obligation of all guarantors until
payment and performance in full of the Obligations, and shall be unaffected by
(a) any failure of one or more of the Guarantors to execute and deliver any
reaffirmation of guaranty; (b) any failure of the Guarantors to execute and
deliver any confirmation or consent to any modification, extension, renewal,
waiver or compromise of any or all of the Obligations, (c) any release of
collateral securing the Obligations or any failure to procure any consent
thereto; (d) any action, omission, undertaking or agreement, affecting the
rights to indemnity or contribution by or among guarantors or any failure to
procure any consent thereto; (e) the payment by Borrower or Guarantors of any
fees, charges or payments to Lender, including any payments made in respect of
any change, alteration, modification, extension, renewal, continuance,
surrender, compromise, waiver or release in whole or part, of the Payment
Obligations and/or the Performance Obligations.  All remedies afforded to Lender
by reason of this Guaranty are separate and cumulative remedies and no one of
such remedies, whether exercised by Lender or not, shall be deemed to be an
exclusion of any of the other remedies available to Lender and shall not limit
or prejudice any other legal or equitable remedy which Lender may have.  This
Guaranty sets forth the entire agreement and understanding of Lender and the
Guarantor, and the Guarantor absolutely, unconditionally and irrevocably waive
any and all right to assert any defense, setoff, counterclaim or cross claim of
any nature whatsoever with respect to this Guaranty or the obligations of the
Guarantor under this Guaranty or the obligations



4

--------------------------------------------------------------------------------

 

of any other person or party (including, without limitation, Borrower) relating
to this Guaranty or otherwise with respect to the Loan, or in any action or
proceeding brought by Lender to collect the Obligations, or any portion thereof,
or to enforce the obligations of the Guarantor under this Guaranty, with the
exception of full payment and performance of the Obligations.  The Guarantor
acknowledges that no oral or other agreements, understandings, representations
or warranties exist with respect to this Guaranty or with respect to the
obligations of the Guarantor under this Guaranty, except those specifically set
forth in this Guaranty.

13. The Guarantor hereby irrevocably and unconditionally waives, and Lender by
its acceptance of this Guaranty irrevocably and unconditionally waives, any and
all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this Guaranty.

14. Notwithstanding any payments made by the Guarantor pursuant to the
provisions of this Guaranty, the Guarantor shall have no right of subrogation in
and to the Note or the Mortgage or any other security held by or available to
Lender for the Obligations or the payment thereof until the Obligations has been
paid in full to Lender and all preference periods have lapsed.  The Guarantor
agrees that if any payment made by the Borrower or the Guarantor to Lender or
any portion of the Obligations is rescinded, recovered from or repaid by Lender,
in whole or in part, in any bankruptcy, insolvency or similar proceeding
instituted by or against the Borrower or Guarantor, this Guaranty shall continue
to be fully applicable to such Obligations to the same extent as though the
payment so recovered or repaid had never originally been made on such
Obligations regardless of, and, without giving effect to, any discharge or
release of the Guarantor’s obligations hereunder granted by Lender after the
date hereof.  If Guarantor shall advance or become obligated to pay any sums
with respect to this Guaranty, the Note, the Mortgage or the Loan, or for any
other purpose in connection with the Premises, or any part thereof, or if for
any reason whatsoever Borrower or any subsequent owner of the Premises, or any
part thereof, is now, or shall hereafter become, indebted to Guarantor,
Guarantor agrees that the amount of such sums and of such indebtedness and all
interest thereon shall at all times be subordinate as to lien, time of payment
and in all other respects to all sums, including principal, interest and other
amounts at any time owing to Lender under the Loan or the obligations evidencing
the same or the Note or the Mortgage and that Guarantor shall not be entitled to
enforce or receive payment thereof until the Obligations are paid in full.  If
any amount shall be paid to the Guarantor on account of any claim of subrogation
at any time when the Obligations shall not have been paid in full such amount
shall be paid to the Lender to be credited and applied upon the Obligations,
whether matured or unmatured, in accordance with this Guaranty.

15. Any notice, request or demand given or made under this Guaranty shall be in
writing and shall be hand delivered or sent by Federal Express or other
reputable courier service which maintains a tracking system or by postage
prepaid registered or certified mail, return receipt requested, and shall be
deemed given (a) when received at the addresses set forth at the head of this
Guaranty if hand delivered or if sent by Federal Express or other reputable
courier service, and (b) three (3) business days after being postmarked and
addressed to the parties hereto at the addresses set forth at the head of this
Guaranty.  Each party to this Guaranty may designate a change of address by
notice given to the other party fifteen (15) days prior to the date such change
of address is to become effective.  A copy of all such notices, requests and
demands shall also be served, if to Lender, in like manner to Romer Debbas LLP,
275 Madison Avenue, Suite 801, New



5

--------------------------------------------------------------------------------

 

York, New York 10016, Attn:  Hugh P. Finnegan, Esq., and if to Guarantor, to
Marcus Rosenberg & Diamond LLP, 488 Madison Avenue, 17th Floor, New York, New
York 10022, Attn:  Jeffrey M. Diamond, Esq.

16. This Guaranty is, and shall be deemed to be, a contract entered into under
and pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York.  No defense given or allowed by the laws of any other state
or country shall be interposed in any action or proceeding hereon unless such
defense is also given or allowed by the laws of the State of New York.

(a) The Guarantor agrees to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Guaranty and, in
furtherance of such agreement, the Guarantor hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the Guarantor in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in the State of New York, County
of New York and that any process or notice of motion or other application to any
such court in connection with any such action or proceeding may be served upon
the Guarantor by registered or certified mail to or by personal service at the
last known address of the Guarantor, whether such address be within or without
the jurisdiction of any such court.  SUBJECT TO THE REQUIREMENTS FOR A CASE TO
BE HEARD IN THE COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME COURT, THE
PARTIES AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION
OF THE NEW YORK STATE SUPREME COURT, AND TO THE APPLICATION OF SAID COURT’S
ACCELERATED PROCEDURES PURSUANT TO RULE 9 OF SECTION 202.70(G) OF THE UNIFORM
RULES FOR NEW YORK STATE TRIAL COURTS.

17. The Guarantor hereby represents and warrants:

(a) That this Guaranty constitutes the legal, valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to any applicable bankruptcy, insolvency or other similar law now or
hereinafter in effect;

(b) Neither this Guaranty nor any of the documents executed in connection with
the Loan to which the Guarantor is a party will violate any provision of law,
rule, or regulation or any order of any court or other governmental agency to
which the Guarantor is subject, the organizational documents of Guarantor, if
any, any provision of any agreement, indenture, credit agreement, mortgage,
guaranty or other instrument to which the Guarantor is a party or by which the
Guarantor or any of the Guarantor’s properties or assets are bound, or be in
conflict with, result in a breach of, or constitute a default under (with or
without notice or lapse of time), any such agreement or instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any properties or assets of the Guarantor.

(c) No action or approval by or of and no filing or registration with any
governmental or public body or authority, any subdivision thereof, nor the
consent of any other person or entity, nor any other legal formality is required
in connection with the



6

--------------------------------------------------------------------------------

 

entering into, performance or enforcement of this Guaranty, except such as have
been obtained or taken and with respect to which a copy or other satisfactory
evidence thereof has been furnished to Lender.

(d) The most recent financial statements of Guarantor, copies having been
furnished to Lender, fairly present the financial condition of Guarantor as of
such date, and since the date of such financial statements, there have been no
material adverse change in such condition.

(e) Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to Lender by Guarantor,
contains any material inaccuracy or untruth in any representation, covenant or
warranty or omits to state a fact material.

(f) There are no actions, suits or proceedings pending or, to the knowledge of
the Guarantors, threatened against or affecting Guarantor or the properties of
the Guarantor before any court, governmental department, arbitrator, commission,
board, bureau, agency or instrumentality, domestic or foreign, which, if
determined adversely to Guarantor, would have a material adverse effect on the
financial condition, business, properties or operations of Guarantor.

(g) Neither the business nor properties of Guarantor has been affected by a
fire, explosion, strike, lockout, or other labor dispute, drought, storm, hail,
earthquake, embargo, acts of God or of the public enemy or other casualty
(whether or not covered by insurance) which would have a material adverse effect
upon the financial condition, business, properties or operations of Guarantor.

(h) Guarantor has the full power, legal right, authority and requisite capacity
to execute and deliver this Guaranty, and to observe, perform and fulfill the
provisions hereof.

(i) As a principal or Affiliate (as defined in the Mortgage) of Borrower,
Guarantor will derive substantial benefit, directly or indirectly, from the
making of the Loan to Borrower and from making of this Guaranty by Guarantor.

18. Guarantor covenants that, until full performance of and compliance with all
of the Obligations imposed upon Guarantor herein, Guarantor:

(a) shall promptly upon obtaining knowledge of any pending litigation in which
Borrower or Guarantor has become a party defendant and in which the damages
claimed exceed, or may exceed, Fifty Thousand ($50,000) Dollars, give Lender
written notice thereof;

(b) shall not transfer or dispose of any assets to any person or entity for less
than fair market value; and

(c) shall not terminate or dissolve or suspend Guarantor’s usual business
activities, or convey, sell, lease, transfer or otherwise dispose all or a
substantial part of the Guarantor’s assets during the term of this Guaranty.



7

--------------------------------------------------------------------------------

 

19. No exculpatory provisions contained in the Note or the Mortgage or in any
extension, renewal or modification thereof, or in any other document or
instrument executed and delivered in connection therewith or otherwise with
respect to the Loan shall in any event or under any circumstance be deemed or
construed to modify, qualify, or affect in any manner whatsoever the personal
recourse obligations and liabilities of the Guarantor under this Guaranty.

20. If any of the provisions of this Guaranty, or the application thereto to any
person or circumstances, shall to any extent, be invalid or unenforceable, the
remainder of the Guaranty, or the application of such provision or provision to
persons or circumstances other than those as to whom or which it is held invalid
or enforceable, shall not be affected thereby, and every provision of this
Guaranty shall be valid and enforceable to the fullest extent permitted by law.

21. Guarantor agrees to indemnify Lender against any loss, cost or expense in
the nature of costs, expenses and attorneys’ fees and expenses, paid or incurred
in attempting to enforce this Guaranty.  Guarantor waives any right or claim of
right to cause a marshaling of Borrower’s assets or to cause Lender to proceed
against any security for the Note before proceeding against
Guarantor.  Guarantor agrees that any payments required to be made by Guarantor
hereunder shall become due immediately upon the happening of any Event of
Default under the Note and/or the Mortgage and without presentment of the Note
to Borrower, demand for payment or protest thereof, or notice of nonpayment or
protest thereof.

22. The obligations and liabilities of the Guarantor under this Guaranty are in
addition to the obligations and liabilities of the Guarantor under the Other
Guarantees (as hereinafter defined).  The discharge of the obligations and
liabilities of the Guarantor under any one or more of the Other Guarantees by
the Guarantor or by reason of operation of law or otherwise shall in no event or
under any circumstance constitute or be deemed to constitute a discharge, in
whole or in part, of the obligations and liabilities of the Guarantor under this
Guaranty.  Conversely, the discharge of the obligations and liabilities of the
Guarantor under this Guaranty by Lender or by reason of operation of law or
otherwise shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the obligations and liabilities
of the Guarantor under any of the Other Guarantees.  The term “Other Guarantees”
as used herein shall mean any other guaranty of payment, guaranty of
non-recourse exceptions, lease guaranty or indemnification agreement (other than
this Guaranty) now or hereafter executed and delivered by the Guarantor to
Lender in connection with the Loan.

23. The Lender is hereby authorized at any time and from time to time, without
notice to the Guarantor (any such notice being expressly waived by the
Guarantor), to set off and apply to any overdue and unpaid Obligations:  (i) any
amounts which the Lender from time to time may owe to the Guarantor with respect
to the Loan, including any balance or share of any general or special deposit,
certificate of deposit, savings certificate or other account (regardless of the
source or intended use of any funds in such account), and (ii) any other
property, tangible or intangible, owned by or in which the Guarantor has an
interest which may be in the possession, in which accounts and other property
the Guarantor hereby grants the Lender a security interest.  This right is in
addition to and not in limitation of any other rights, including rights of
set-off, which the Lender may have by law.

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty the day and
year first above set forth.

﻿

 

 

 

/s/ Gilbert Avanes

 

 

 

 

﻿

 

GUARANTOR:

READING INTERNATIONAL, INC.,

a Nevada corporation

By:  /s/ Gilbert Avanes

Name:  Gilbert Avanes

Title:  EVP, Chief Financial

Officer and Treasurer

﻿

﻿

 

State of

)

﻿

) ss.:

County of

)

﻿

On the _____ day of March in the year 2020 before me, the undersigned,
personally appeared Gilbert Avanes personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such
individual(s) made such appearance before the undersigned in the
______________________________________________________ (insert city or other
political subdivision and state or country or other place the acknowledgment was
taken).

﻿



(signature and office of individual taking acknowledgment)

﻿

 

9

 

--------------------------------------------------------------------------------

 

﻿

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENTCIVIL CODE § 1189

﻿

﻿

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

﻿

﻿

 

 

)

 

State of California)

County of )

 

﻿

 

On ___________________ before me, /s/ Michael James Conroy “as Notary Public”,

DateHere Insert Name and Title of the Officer

personally appeared /s/ Gilbert Avanes

Name(s) of Signer(s)

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

﻿

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Michael James Conroy

Signature of Notary Public

﻿

 

Place Notary Seal Above

﻿

OPTIONAL

 

Though this section is optional, completing this information can deter
alteration of the document or fraudulent reattachment of this form to an
unintended document.

Description of Attached Document

Title or Type of Document:  _____________________ Document Date: 
________________________________

Number of Pages:  ______ Signer(s) Other Than Named Above: 
________________________________

Capacity(ies) Claimed by Signer(s)

Signer’s Name:  _________________________

☐ Corporate Officer — Title(s):  ______________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ______________________________

Signer Is Representing:  ____________________

_____________________________________

Signer’s Name:  _________________________

☐ Corporate Officer — Title(s):  ______________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ______________________________

Signer Is Representing:  ____________________

_____________________________________

©2014 National Notary Association • www.NationalNotary.org • 1-800-US NOTARY
(1-800-876-6827) Item #5907

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Note:

The term “Note” as used in this Guaranty shall mean that certain Consolidated,
Amended and Restated Mortgage Promissory Note in the original principal amount
of $25,000,000.00 of even date herewith, given by Borrower to Lender.

Mortgage:

The term “Mortgage” as used in this Guaranty shall mean that certain Mortgage
Consolidation, Modification and Extension Agreement securing the Note in the
original principal amount of $25,000,000.00 of even date herewith, executed by
Borrower in favor of Lender constituting a first lien on the fee estate of
Borrower in certain premises located in New York County, known as 1001-1007
Third Avenue, New York, New York, as such premises is more particularly
described therein (the “Premises”), and intended to be duly recorded in the
Office of the City Register of the City of New York, New York County (the
“Office”).

Loan Documents:

The term “Loan Documents” as used in this Guaranty shall mean the Note, the
Mortgage, this Guaranty, that certain Carveout Guaranty executed by the
Guarantor, of even date herewith, and all other documents delivered in
connection with or to evidence or secure the Loan, whether presently existing or
hereafter entered into, as the same may be amended, modified, consolidated
and/or restated from time to time, and, where applicable shall include all
underlying Notes and Mortgages which may have been so amended, modified,
consolidated and/or restated and any assignments and endorsements thereof.

﻿



11

 

--------------------------------------------------------------------------------